MEMORANDUM **
This case is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. Under the transitional rules, we have no jurisdiction to review the discretionary decisions of the Attorney General under INA §§ 212(h) or 212(i). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). Thus, we may not review the BIA’s decision not to grant Ferrer relief from deportation based on “extreme hardship” or “good moral character.” Likewise, we have no jurisdiction under the immigration laws to consider whether the BIA abused its discretion by describing Ferrer’s sentence incorrectly or failing to have before it the immigration judge’s “fraud waiver.” See id.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.